Citation Nr: 0635266	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1964 to September 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Board first considered this appeal in May 2005, finding that 
the veteran did not have bipolar disorder or post-traumatic 
stress disorder attributable to service.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court); in August 2006, the 
Court granted a joint motion for remand.  The Court vacated 
the Board's decision finding that VA failed in its duty to 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA) by not obtaining the records relied upon by Social 
Security Administration (SSA) in awarding benefits to the 
veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a recent decision by the Court, it was determined that the 
notice required by the VCAA must apply to all five elements 
of service-connection claims, including an effective date to 
any award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Upon remand, the veteran should be provided a 
VCAA letter that complies with Dingess.  In addition, this 
letter should specifically inform the veteran to submit any 
additional information in support of his claims. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As noted, the Court vacated the Board's previous decision in 
this case.  The joint motion for remand that supported 
vacating the Board's decision noted that, although the record 
contained some records from SSA, it did not contain all of 
the underlying medical records.  

The SSA documents of record include an index of the evidence 
relied upon in making SSA's determination.  Some of the 
evidence noted in this index is not in the veteran's claims 
file.  Therefore, upon remand, the RO should attempt to 
obtain any additional SSA documents regarding the veteran 
that are not currently in the veteran's claims file, 
including the medical documents in the noted index.  In 
addition, the RO should obtain copies of any other 
outstanding treatment records.
 
Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a VCAA 
notification letter that includes 
language that the veteran should submit 
any additional information in support of 
his claims.  The VCAA notification should 
also comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact SSA to obtain 
copies of all outstanding determinations 
and medical records that are not 
currently in the veteran's claims file.  
Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for bipolar disorder and post-
traumatic stress disorder should be 
obtained and made part of the record.

3.  Then, after any additional indicated 
development, the RO should readjudicate 
the issues on appeal.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).


